Citation Nr: 0025376	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than August 8, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and assignment of a 30 percent rating.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  He was a prisoner of war (POW) from November 
1944 to May 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran service 
connection for PTSD and assigned a 30 percent rating 
effective August 8, 1996; denied service connection for 
bilateral hearing loss and tinnitus; and determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for 
gastrointestinal and respiratory disorders.

In a May 1998 decision, the Board denied an increased rating 
from 30 percent for PTSD, denied service connection for 
bilateral hearing loss and tinnitus, and determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for 
gastrointestinal and respiratory disorders.  Thereafter, the 
veteran appealed to the United States Court of Veterans 
Claims (Court).  In January 2000, the Court issued a 
memorandum decision in which the May 1998 Board decision was 
affirmed in part and vacated in part.  The Court upheld the 
Board's decision in all respects except as to the matter of 
the effective date for the grant of service connection for 
PTSD and assignment of a 30 percent rating.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the Court's January 2000 memorandum decision, it was noted 
that in the veteran's February 1997 Notice of Disagreement 
(NOD), he had expressed dissatisfaction with the entire 
November 1996 RO decision, which, inter alia, had assigned a 
30 percent rating for PTSD and an effective date of August 8, 
1996.  The Court specifically determined that in the February 
1997 NOD, the veteran had expressed disagreement with the 
effective date assigned for the grant of service connection 
for PTSD and assignment of a 30 percent rating.  

Inasmuch as the Court has accepted the veteran's February 
1997 statement as a Notice of Disagreement regarding the 
matter of an earlier effective date than August 8, 1996, the 
Board is required to remand this issue to the RO for issuance 
of a Statement of the Case (SOC). See Manlincon v. West, 12 
Vet. App. 238 (1999).  It is noted that in March 1983, the RO 
initially denied service connection for PTSD.  

As such, the veteran's claim should be REMANDED to the RO for 
the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should issue a Statement of 
the Case concerning the issue of an 
earlier effective date than August 8, 
1996, for the grant of service connection 
for PTSD and assignment of a 30 percent 
rating.  The RO should note that a claim 
for service connection for PTSD was 
initially denied in March 1983.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




